Citation Nr: 0201584	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  95-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph P. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1982.  He passed away in October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of August 1994, from the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appellant's claim for service connection for the cause of 
the veteran's death was denied in a Board decision, dated in 
March 2000.  On appeal to the United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals, and hereinafter the Court, vacated the 
Board's decision and remanded the case to the Board for 
"compliance with the instructions" in Joint Motion for 
Remand.  Specifically, the Board was instructed to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). 

A Board hearing was held in March 1997, before Nancy I. 
Phillips, who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1997).  A transcript of the hearing was prepared and included 
in the claims folder for review.  Since that hearing, Ms. 
Phillips left the Board, and the appellant was contacted and 
asked whether she desired another hearing before a different 
Board member.  The appellant responded negatively and 
requested that her claim be processed. 

The appellant is the veteran's widow.  At the time of the 
veteran's death, he was not in receipt of any VA compensation 
benefits.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran served in the Republic of Vietnam.  

3.  Prior to his death, he was not in receipt of any VA 
compensation benefits.

4.  The veteran died on October [redacted], 1987; the Certificate of 
Death reported that the veteran's immediate cause of death 
was cardio-respiratory arrest due to thoracic carcinoma.  The 
veteran's thoracic carcinoma (bilateral lung metastases) was 
the result of anaplastic carcinoma of the thyroid.  

5.  The appellant has claimed that the veteran's thyroid 
cancer was the result of exposure to chemical dioxins (Agent 
Orange) while serving in the Republic of Vietnam.

6.  Three opinions have been presented by the appellant 
linking the veteran's exposure to chemical dioxins while in 
Vietnam with the veteran's development of anaplastic 
carcinoma of the thyroid.  Said condition contributed to 
and/or ultimately caused the veteran's death.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2096-2097 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 3.103 (2001).

2.  Service connection for anaplastic carcinoma of the 
thyroid with bilateral lung metastases secondary to exposure 
to Agent Orange (chemical dioxins) is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Resolving reasonable doubt in the appellant's favor, the 
veteran's death was the proximate result of his military 
service.  38 U.S.C.A. §§ 1310 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.306, 3.312, 20.1106 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's husband was stationed in the Republic of 
Vietnam while serving in the US Army.  He was released from 
active duty in January 1982.  Approximately five and one half 
years later, the veteran passed away as a result of 
anaplastic carcinoma of the thyroid with bilateral lung 
metastases.  Shortly after the veteran's death, his widow, 
the appellant, applied for dependency and indemnity 
compensation (DIC) benefits.  She originally claimed that the 
veteran's death was caused by or the result of his military 
service.  Her claim was denied in February 1988.  

The appellant then modified her claim stating that the 
veteran's thyroid cancer was caused by or the result of his 
exposure to chemical dioxins.  She stated that the veteran 
was exposed to these dioxins while he was serving in the 
Republic of Vietnam.  The RO denied the appellant's request 
for benefits and she has appealed to the Board.  Based on the 
information that has been presented, it is the conclusion of 
the Board that the evidence does support the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death secondary to exposure to chemical 
dioxins.  The facts and reasoning behind this conclusion is 
offered below.

Because of a sore throat, a loss of weight, and blackouts, 
the veteran sought treatment at his local VA medical center 
in October 1987.  Upon examination, a huge mass on both sides 
of the neck was noted.  A biopsy was accomplished and said 
biopsy revealed anaplastic carcinoma of the thyroid.  It was 
further discovered that the carcinoma had metastasized to the 
lungs.  Unfortunately, a prognosis of poor was given and the 
veteran shortly died thereafter.

A Certificate of Death was issued showing that the veteran 
passed away on October [redacted], 1987.  The immediate cause of 
death listed on the death certificate was sudden cardio-
respiratory arrest due to or as a consequence of thoracic 
carcinoma.  

Four years later, in September 1991, and after the appellant 
had been denied dependency and indemnity compensation (cause 
of death) by the VA, she was awarded a financial sum via the 
Agent Orange Payment Program.  Following the inclusion of her 
husband in this program, the appellant once again submitted a 
claim for benefits to the VA.  

To support her claim, the appellant submitted numerous 
medical treatises, newspaper articles, and technical 
bulletins.  These materials pertained to the incidence, 
cause, and diagnosis of thyroid cancer.  Further documents 
noted that the herbicide "Bromacil" was among the many 
herbicides used in Vietnam.  These same reports noted that 
Bromacil was known to affect the thyroid gland and was 
considered a possible, probable carcinogen in humans.  

Also proffered by the claimant was a statement, dated January 
1997, by Dr. T. Calhoun from the Tuskegee Institute, who 
wrote:

	. . . patient has a history of 
having been exposed to Agent Orange while 
in Vietnam.  Patient subsequently 
developed anaplastic thyroid cancer.

It is my opinion that his cancer could 
have been caused by his exposure to Agent 
Orange since it is known that this agent 
is carcinogenic.  

The appellant appeared before the Board in March 1997.  She 
testified that while her husband was in Vietnam, he mixed the 
herbicide Bromacil for three months, that the "Ranch Hand" 
study disclosed that Bromacil was used in Vietnam, and that 
an Environmental Protection Agency fact sheet showed that 
thyroid cancers evolved over a period of thirty years.  She 
averred that "but for" the veteran's exposure to chemical 
dioxins in Vietnam, he would not have developed thyroid 
cancer, which, in turn, lead to her husband's death.

To fulfill the VA's duty to assist, the RO contacted the US 
Army & Joint Services Environmental Support Group (ESG).  The 
RO asked whether ESG could verify the veteran's exposure to 
Bromacil during his tour of duty in Vietnam.  In September 
1997, ESG reported that it was unable to pinpoint the 
location of Bromacil use.  

Submitted by the appellant was a written document by Doctors 
Stephen M. Roberts and N. Christine Halmes.  The document was 
dated December 1997.  The wrote that they had reviewed 
various pieces of medical literature looking for a nexus 
between exposure to chemical dioxins used in Vietnam and 
thyroid cancer.  They stated that they were unable to comment 
specifically on the cause of the veteran's cancer, but that 
they could discuss the epidemiological evidence found in the 
literature concerning herbicide orange exposure and thyroid 
carcinoma in general.  Doctors Roberts and Halmes located two 
epidemiological studies that implicated exposure to 
tetrachloro-dibenso-p-dioxin (TCDD), a herbicide contaminant, 
with thyroid cancer.  Two of the studies, per Roberts and 
Halmes, indicated that there was an association between TCDD, 
commonly referred to as dioxin, and thyroid cancer.  TCDD was 
classified by IARC as a known carcinogen, and there had been 
increased deaths due to thyroid cancer in persons 
occupationally and accidentally exposed. While a causal 
relationship between TCDD and thyroid cancer had not been 
clearly established, the doctors stated that the evidence for 
such an association appeared to be at least as strong as for 
other cancers that VA accepted as attributable to TCDD, such 
as Hodgkin's disease, lung cancer, and multiple myeloma.  
They enclosed copies of the medical journals they cited 
including one concerning mortality in workers exposed to 
chlorophenoxy herbicides and chlorophenols, and an update of 
mortality among chemical workers exposed to the herbicide 2, 
4-Dichlorophhenoxyacetic acid and its derivatives.  

In February 1998, a VA specialist in thyroid and parathyroid 
diseases reviewed the claims folder and much of the pertinent 
literature involving the causation of thyroid cancer by Agent 
Orange.  He stated that it was impossible in any one patient 
to say whether a chemical was indeed the cause of their 
cancer.  After his review of the literature, he opined that 
there was inconclusive evidence that thyroid cancer was 
caused by Agent Orange exposure.  The Institute of Medicine 
[IOM] in its review of the literature concurred with the VA 
specialist's conclusion.  That is, the IOM reported that 
there was no convincing evidence that thyroid cancer was 
caused by Agent Orange.

The VA's Chief Public Health and Environmental Hazards 
Officers [CPHEHO] furnished a medical opinion, after 
requested, in December 1998.  The CPHEHO noted that published 
reports of the IOM did not specifically address thyroid 
cancers.  With respect to the studies cited by Doctors 
Roberts and Halmes, which implicated dioxins with thyroid 
cancer, the CPHEHO stated that neither study could be 
considered statistically significant since their 95 percent 
confidence intervals encompassed values indicating no 
increase.  It was the CPHEHO's opinion that it was possible 
that the veteran's fatal thyroid cancer could be related to 
exposure to chemical dioxins.  However, the CPHEHO could not 
state that it was likely or at least as likely, as not, that 
such exposure was responsible.  

An independent medical evaluation was obtained in November 
2001.  The review by Dr. C. N. Bash, a neuro-radiologist, and 
associate professor of radiology and nuclear medicine of the 
Uniformed Services University of the Health Services, stated:

It is my opinion that it is likely that 
this patient's thyroid cancer and death 
was caused by his exposure to TCDD during 
service time.  This opinion is consistent 
with the animal studies, human exposure 
studies and the opinions of Dr. Calhoun 
and PhD's Roberts/Halmes.

This opinion is contrary to the opinions 
of Drs. Mather and Sutton and I have 
discounted their opinions for the 
following reasons:

1.  They do not comment on the opinion of 
Dr. Calhoun in the record, which 
indicates that they may have not had 
access to the entire claims record.
2.  They do not provide any literature to 
support their opinions and Dr. Sutton 
inaccurately quotes the IOM report (see 
above).
3.  They do not discuss the animal 
studies, which support a causative 
relationship.
4.  Dr. Mather does not fully evaluate 
the literature provided by Ph.D.'s 
Roberts/Halmes concerning the relative 
risk of TCDD to thyroid cancer as it 
relates to the as likely as not test used 
by the VA.
5.  Dr. Mather inaccurately discounts the 
studies identified by Ph.D.'s 
Roberts/Halmes because the[ir] confidence 
intervals include values indicating no 
increase.

To support the appellant's claim, she has also provided 
numerous written statements concerning her contentions.  She 
has continued to claim that the veteran's exposure to 
chemical dioxins during his tour of duty in Vietnam 
precipitated the veteran's anaplastic carcinoma of the 
thyroid with bilateral lung metastases, which, in turn, 
contributed to the veteran's death.

When an individual submits a claim before the VA, VA has the 
duty to assist him or her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(2000).  These responsibilities may include, as appropriate:  
furnishing appropriate claims forms and instructions, 
reviewing the application for benefits for completeness, and, 
if additional information is needed from the claimant, 
notifying the claimant of the information required to 
complete the application (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102)); on 
receipt of a substantially complete application, telling the 
claimant what further lay or medical evidence may be 
necessary to substantiate the claim, what evidence the 
claimant should provide, and what evidence the Department 
will attempt to obtain on behalf of the claimant (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103)); if a reasonable possibility exists that 
assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b))).  Additionally, in cases 
of disability compensation, the VA is responsible for 
obtaining service medical records and other relevant records 
pertaining to active military service that are held by a 
governmental entity, obtaining VA medical treatment or 
examination reports if the claimant provides sufficient 
information to locate the records, and obtaining any other 
relevant Federal records that the claimant adequately 
identifies and authorizes the Secretary to obtain (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c))); and providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d))). 

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, and service personnel 
records.  The appellant and her representative have been 
given the opportunity to provide additional medical and 
written statements.  The appellant has been offered the 
chance to provide testimony before the RO and the Board, and 
she did so in March 1997.  The Board does not know of any 
additional relevant evidence that may be available.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  Hence, the Board 
concludes that requirements regarding notice which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (2000) have been satisfied by the letters and 
statements of the case which were provided to the appellant 
and her representative by the RO.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991); Wray v. Brown, 7 Vet. App. 488 
(1995).  "The death of the veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (2001).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(2001).  However, service-connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (2001).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
1991).  Issues involved in a claim for DIC are decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106 (2001). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims (the Court) stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Direct service connection may be 
established for a current disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and, (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) (2001) are met, even there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, prostate cancer, peripheral neuropathy 
(in limited situations) and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2001).  However, if the rebuttable presumptions 
of 38 C.F.R. § 3.307(d) (2001) are also not satisfied, then 
the veteran's, or in this case, the appellant's, claim shall 
fail.

The veteran had service in the Republic of Vietnam during his 
military career.  Per Section 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-_______ (H.R. 1291) (Dec. 27, 2001), all veterans who 
served in the Republic of Vietnam are presumed to have been 
exposed to chemical dioxins (herbicides/Agent Orange) during 
their service.  Thus, the Board concedes that the veteran was 
exposed to chemical dioxins during his tenure in Vietnam.  
However, even though the veteran was in Vietnam and herbicide 
exposure is presumed, anaplastic carcinoma of the thyroid is 
not a disability for which presumptive service connection 
based upon exposure to Agent Orange may be granted.

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for:  hepatobiliary 
cancers; nasal and/or nasopharyngeal cancer; bone cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia; abnormal 
sperm parameters and infertility; motor/coordination 
dysfunction; chronic peripheral nervous system disorders; 
metabolic and digestive disorders (other than diabetes 
mellitus); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tumors; brain tumors; and, any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).

Service connection may not be established for any of these 
conditions if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event as 
the cause of the claimed condition.  38 C.F.R. § 3.316 
(2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  In order to prevail on a direct basis the 
appellant would have to provide competent medical evidence 
which relates the veteran's cause of death to chemical 
dioxins during her husband's period of active service.  

The Board notes that the veteran's cancer was not shown to 
have begun while the veteran was still in the US Army.  He 
developed the cancer nearly six years after his release from 
active duty, and medical evidence has been presented by the 
appellant linking the veteran's cancer with his exposure to 
Agent Orange while he was stationed in Vietnam.

As reported above, numerous VA medical specialists have 
reviewed the veteran's medical records and a variety of 
articles on the subject, and the veteran's widow has 
proffered the opinions from three different sources that have 
either acknowledged the likelihood of a connection between 
the cancer and chemical dioxins or have etiological related 
the veteran's cancer and chemical dioxins. In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's anaplastic 
carcinoma of the thyroid with bilateral lung metastases was 
caused by his exposure to dioxins while in service.  
Moreover, since this condition was the primary cause of the 
veteran's death, in accordance with the above cited 
regulations, service connection for the cause of the 
veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

